Title: To Thomas Jefferson from E. M. Boyle, 29 November 1805
From: Boyle, E. M.
To: Jefferson, Thomas


                  
                     Respected & Honoured Sir 
                     
                  
                  Excuse the temerity of a person utterly unknown to you, in thus addressing you, but dire necessity compels me to it.—I am a young Man that has underwent many turns of fortune, & have been labouring for these two years, to pay debts which an imprudent Partner brought upon me. Which has involved me in the City of Washington from 150 to 160 dollars which at present I am unable to pay, as I cannot just now command ten dol. in the world, My Creditors are not afraid of my nonpayment. but are so situated themselves that they cant do without it, & all think that am able to pay, which I am not.—Let me look all around me. I have nothing but distress in view no freind to succour or assist me. The consequence is I must go to goal, and leave a beloved wife (who I expect daily to be taken in childbed) to misery & want.—I have got a good business (which is bookbinding) to enable me in time to clear myself but at present it is impossible. My reason fortroubling you Respected Sir, is that probabley you would loan me a little money to extricate myself. which I will faithfully repay to your steward, or as you shall direct. But as I am unknown to you, it would be improper to assist me, without knowing who I am.—At present I work at Mr. Duane’s, any enquiries respecting my character may be had there; in that neighbourhood or in E. Street by the new bridge, which I would request to be made with as much certainty and delicacy as possible. As I would not wish a living Soul to know of my application to you
                  I hope you will forgive my boldness in thus soliciting the assistance, of the Chief Magistrate of the United States. but I had no alternative between that & ruin perhaps death to my amiable wife & infant. If this should meet with your anger, be kind enough to let it all sink in oblivion 
                  I am Honoured Sir Yours with Respect.
                  
                     E M Boyle 
                     
                  
               